Bao, Chief Judge:
This protest has been remanded to me by virtue of the decision in New York Merchandise Co., Inc. v. United States, 60 Cust. Ct. 1040, P68/235, and pursuant to the provisions of 28 U.S.C., section 2636(d), for the determination of the value of the merchandise involved herein.
This case has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEKEBY STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the involved aluminum coffee-percolators and electric cords and plugs imported subsequent to the effective date of Section 2 of the Customs Simplification Act (Public Law 927, 84th Cong. T.D. 54165); That said merchandise is not included on said Final List;
2. That the involved merchandise was held by the Court, in P68/235 to be subject to appraisement separately according to the value of each class of article;
3. That at the time of exportation, the price at which such or similar percolators were freely sold in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including cost of all containers and coverings of whatever nature, and all other expenses incidental to placing the merchandise in condition, *630packed ready for shipment to this country, was the appraised values less $1.20 per dozen pieces.
4. That at the time of exportation, the price at which such or similar electric cords and plugs were freely sold in the principal markets of the country of exportation in the usual wholesale quantities and in the ordinary course of trade for exportation to this country, including the cost of all containers and coverings of whatever nature, and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $1.20 per dozen pieces.
That the case enumerated above be submitted for decision upon this stipulation, subject to the approval of the Court.
Upon the agreed facts, I find that export value, as that value is defined in section 402(b) of the Tariff Act of 1030, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, is the proper basis for the determination of the value of the merchandise involved herein, and that such values for the percolators are the appraised values less $1'.20 per dozen pieces, and for the electric cords and plugs, $1.20 per dozen pieces.
Judgment will be entered accordingly.